 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAMON LOPEZ TAPIA,                                No. 1:20-cv-01768-DAD-HBK (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   KELLY SANTORO,                                    PETITION
15                      Respondent.                    (Doc. No. 10)
16

17

18          Petitioner Ramon Lopez Tapia is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 11, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that the pending petition be dismissed because it is a second or successive petition

23   and petitioner has not obtained leave from the Ninth Circuit to proceed with a second or

24   successive petition. (Doc. No. 10 at 4.) The pending findings and recommendations were served

25   on petitioner at his address of record and contained notice that any objections thereto were to be

26   filed within thirty (30) days of service. (Id. at 5.) On April 15, 2021, the court received

27   petitioner’s timely objections dated April 7, 2021. (Doc. No. 11.) Those objections do not

28   address the fact that petitioner has not obtained an order from the Ninth Circuit authorizing him to
                                                       1
 1   file a second or successive petition.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 3   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 4   objections, the court concludes that the findings and recommendations are supported by the

 5   record and by proper analysis.

 6          Having determined that petitioner is not entitled to habeas relief, the court now turns to

 7   whether a certificate of appealability should issue. A state prisoner seeking a writ of habeas

 8   corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an appeal

 9   is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28

10   U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds without

11   reaching the underlying constitutional claims, the court should issue a certificate of appealability

12   “if jurists of reason would find it debatable whether the petition states a valid claim of the denial

13   of a constitutional right and that jurists of reason would find it debatable whether the district court

14   was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the

15   present case, the court finds that reasonable jurists would not find the court’s determination that

16   the petition should be dismissed debatable or wrong, or that petitioner should be allowed to

17   proceed further. Therefore, the court declines to issue a certificate of appealability.

18          Accordingly:

19                  1.      The findings and recommendations issued on March 11, 2021 (Doc. No.

20                          10) are adopted in full;
21                  2.      The petition for writ of habeas corpus is dismissed;

22                  3.      The court declines to issue a certificate of appealability; and

23                  4.      The Clerk of Court is directed to close this case.

24   IT IS SO ORDERED.
25
        Dated:     May 10, 2021
26                                                         UNITED STATES DISTRICT JUDGE

27

28
                                                       2
